Citation Nr: 1501656	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-31 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hand and wrist disorder.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 2002 to September 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May and June 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Board remanded this claim for further development.  The requested development having been completed, the claim is now appropriate for appellate review.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back strain and entitlement to service connection for irritable bowel syndrome have been raised by the record in an October 2014 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran does not have a current disability of the hands or wrists.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand and wrist disorder are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that she has a current bilateral wrist and/or hand disorder that began during her active service.  Specifically, she avers that spending between eight and twelve hours per day at a computer during active service caused her current symptoms of pain, numbness, and tingling in the hands and wrists, which she believes to be a manifestation of carpal tunnel syndrome.  

Service treatment records show a complaint of right wrist pain for four days in March 2005.  The Veteran stated that she had not sustained any specific injury to the right wrist, but had been lifting cases of soda at work during the prior five weeks.  She denied any numbness or weakness in the hands or wrists.  On physical examination, there was no swelling or erythema, but there was tenderness to palpation over the extensor and flexor tendons of the wrist.  There was full range of motion of the wrist, and Tinel's sign and Phalen's maneuver were negative for carpal tunnel syndrome.  The clinician assessed tenosynovitis of the right wrist and placed the Veteran in a cock-up wrist splint.

In July 2005, the Veteran reported left wrist problems.  Examination revealed tenderness to palpation of the extensor tendons of the wrist, and no atrophy.  Tinel's sign was negative.  The Veteran was told to return if she experienced any numbness, tingling, weakness, or any other significant new symptoms.  

She returned to the clinic several weeks later in July 2005, reporting left wrist pain of two months' duration.  She also complained of intermittent numbness and tingling of the left hand.  On examination, there was no swelling, discoloration, or deformities of the hands or wrists, and no crepitus.  She had full range of motion of the wrist and of all digits.  There was tenderness to palpation over the flexor and extensor tendons.  The clinician diagnosed tenosynovitis of the left hand and wrist.  The clinician further noted that, other than the tingling of the fingertips reported by the Veteran, there were no other signs of carpal tunnel syndrome.  The Veteran was told to continue using the cock-up splint and was referred for physical therapy.

On her physical therapy intake questionnaire completed in July 2005, the Veteran indicated that the pain in both of her wrists began in April of that year.  The physical therapist assessed bilateral carpal tunnel-like symptoms.  She was discharged from physical therapy in August 2005.  

In October 2006, the Veteran reported throbbing pain in her right elbow over the prior week.  She stated that once the throbbing went away, she experienced numbness and tingling in her lower right arm down to her fingertips.  On examination, there was no swelling or erythema.  She had full range of motion of the wrists and fingers.  There was tenderness to palpation over the extensor tendons of the wrists and fingers, but to a lesser degree than the last examination.  Grip strength was 5 out of 5 on both sides.  The diagnosis was possible Raynaud's, and the clinician recommended testing for autoimmune disease.  

There is no further indication of treatment for the wrists or hands during active service.  

Following separation from service, the Veteran was afforded a VA examination by a private physician, Dr. O., in March 2011.  She reported wrist pain since 2003, and stated that it was constant and had not changed since its inception.  Moreover, she denied any improvement since she stopped typing.  Further, she stated that she thought that she had been diagnosed with carpal tunnel syndrome after a nerve conduction study, but was told that it was not severe enough for surgery.  On examination, Dr. O. found no abnormality in either wrist or hand, and was unable to explain the right arm tingling documented in service.  

The Veteran was afforded another VA examination in September 2014.  After conducting a thorough physical examination and interview of the Veteran, the examiner concluded that her reported symptoms of pain, numbness, and tingling were subjective only, and that there was no clinical objective evidence of a chronic hand or wrist condition.  

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran has a current disability of the wrists or hands for which service connection can be granted.  Namely, both the March 2011 and September 2014 examiners found no evidence of a hand or wrist disability underlying the reported pain, numbness, and tingling.  Pain, numbness, and tingling, by themselves, with no underlying disorder, are not disabilities subject to service connection.

The Board acknowledges the Veteran's complaints of symptoms including wrist and hand pain, numbness, and tingling.  However, VA may not grant service connection for claimed symptoms alone without a documented underlying pathology or disease process for those symptoms.  The VA needs to identify an actual disability; subjectively reported symptoms is an insufficient basis, by itself, as a basis to award service-connection for a claimed disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

Because the Veteran has not been diagnosed with disorder of the wrists or hands, the claim must be denied.  Most importantly, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disabilities, as in this case, that holding would not apply.  Indeed, no medical professional has diagnosed a current hand or wrist disability. 

The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, as explained above, VA examinations were undertaken to address the Veteran's claimed symptoms; no underlying service-connectable disabilities were diagnosed.  While the Veteran is competent to relate symptoms, under the circumstances of this case, the Veteran's allegations are outweighed by the competent and credible medical evidence.  For these reasons, the Board finds that weight of the evidence that is of record outweighs the Veteran's contentions regarding the existence of a current diagnosis of the bilateral hands and/or wrists.  

In this case, the preponderance of the evidence reveals that the Veteran does not have any disability which may be service-connected.  The March 2011 and September 2014 VA examinations provide particularly negative evidence against the claim, outweighing the Veteran's current statements made in the context of her service connection claim.  She has presented no evidence showing a finding or diagnosis of a bilateral hand and/or wrist disorder underlying her pain, numbness, and tingling.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral hand and/or wrist disorder.  The objective medical evidence in this case not only does not support the Veteran's claim, but provides highly probative evidence against the claim.    

For these reasons, service connection for a bilateral hand and/or wrist disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for the claimed disability, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A timely October 2010 letter to the Veteran satisfied the requirements of VA's duty to notify.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records and VA examinations and opinions with regard to the claim decided herein, and the Veteran's statements.  

As discussed above, the Veteran was afforded VA examinations in March 2011 and September 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations (particularly the September 2014 VA examination) provided to the Veteran are adequate.  The September 2014 opinion was predicated on a thorough physical examination and interview of the Veteran and a full reading of the medical records in the Veteran's claims file.  The VA opinion regarding the existence of a current disability considered all of the pertinent evidence of record, to include service treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to specific clinical findings contained in the examination report.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the bilateral hand and wrist disorder claim has been met.  38 C.F.R. § 3.159(c)(4).  The Board also finds that the September 2014 VA examination substantially complies with the Board's July 2014 remand directives, and that further development is not necessary to decide this claim.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral hand and wrist disorder is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


